UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6326



SAMUEL LOCKLEAR,

                                             Petitioner - Appellant,

         versus


ROBERT E. WARD, Warden; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-97-1853-6-20AK)


Submitted:   April 29, 1998                   Decided:   May 18, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Locklear, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on January 14, 1998.

Appellant's notice of appeal was filed on February 27, 1998, which

is beyond the thirty-day appeal period. Although Appellant is in-

carcerated, his notice of appeal shows that it was not deposited in

the prison mail system on or before the last day for filing. See

Fed. R. App. P. 4(c). Appellant's failure to note a timely appeal
or obtain an extension of the appeal period leaves this court

without jurisdiction to consider the merits of Appellant's appeal.

We therefore deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         DISMISSED

                                2